DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10592602 and US Patent 10241996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Claims 35-40 have been analyzed under 35 USC 101. Claims 35-40 are patent eligible because ¶26 of the specifications disclose “As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.”

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, and similarly regarding claims 28 and 35, the prior art of record, alone or in combination, fails to teach at least “accessing a first user profile of the first user and a second user profile of the second user and, based on the first user profile and the second user profile, determining, using a processor, at least one user context of the first user, not shared with the second user, relating to the computer-understandable meaning of the at least one n-gram; adding, to a body of the electronic message generated by the first user, the at least one user context of the first user, not shared with the second user, relating to the at least one n-gram”.
At best, Drennan (US 20100077032) teaches in ¶0055-0059 that "New Matches" may be based on a compatibility personality profile, which identifies long-term relationship potential through variables .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669